MEMORANDUM ***
Lala Aharonyan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision, affirming the immigration judge’s (“U”) denial of her application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252(a). We review for substantial evidence an adverse credibility determination. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). We deny the petition.
Substantial evidence supports the adverse credibility determination. Aharonyan failed to establish that the evidence compelled the reversal of the BIA’s findings where Aharonyan’s testimony was inconsistent and vague regarding the circumstances surrounding her own and her mother’s ethnic persecution and the date on which she fled from persecution. See id.; see also Mejia-Paiz v. INS, 111 F.3d 720, 724 (9th Cir.1997). Accordingly, Aharonyan’s asylum claim fails.
Because Aharonyan failed to demonstrate eligibility for asylum, she also failed to meet the higher burden under withholding of removal. See Farah, 348 F.3d at 1156.
Because Aharonyan’s CAT claim is based on the same facts that were found not credible, substantial evidence also supports the denial of relief under CAT. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.